               Case 1:20-cv-01118-RP Document 1 Filed 11/10/20 Page 1 of 10




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

    STEVEN ARAWN,                                 §
                                                  §
                            Plaintiff             §
                                                  §       CAUSE OF ACTION: 1:20-cv-01118
    v.                                            §
                                                  §
    CITY OF AUSTIN and JOHN DOE,                  §
                                                  §
                            Defendants            §

                               PLAINTIFFS’ ORIGINAL COMPLAINT

            Plaintiff Steven Arawn brings this 42 U.S.C. § 1983 case against the City of Austin and

Austin Police Department Officer John Doe for the brutal and excessive force they inflicted on

him during demonstrations against police violence.

                                               I. PARTIES

         1. Plaintiff Steven Arawn is a resident of Travis County, Texas.

         2. Defendant City of Austin, is a municipality that operates the Austin Police Department and

may be served through its City Clerk at 301 W. 2nd Street, Austin, TX 78701. The City’s

policymaker for policing matters is Police Chief Brian Manley. Service is hereby requested at this

time.

         3. Defendant John Doe is a pseudonym for a police officer with the Austin Police Department,

and he is sued in his individual capacity for compensatory and punitive damages. After

identification, he can be served with process at 715 E. 8 th Street, Austin, Texas, 78701. At all

relevant times, John Doe was acting under color of law as an Austin Police Department officer.1




1   Plaintiff requires discovery to identify Defendants Doe’s true name.
            Case 1:20-cv-01118-RP Document 1 Filed 11/10/20 Page 2 of 10




Austin Police Department Chief of Police, Brian Manley, is his ultimate supervisor, and the City's

policy maker for law enforcement issues.

                                   II. JURISDICTION AND VENUE

   4. This Court has federal question jurisdiction over this 42 U.S.C. § 1983 action pursuant to

28 U.S.C. §§ 1331 and 1343.

   5. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(1) as all relevant events

occurred in this division, and all Defendants reside in this state.

                                             III. FACTS

       6.      Following the police killings of George Floyd in Minneapolis and Mike Ramos in

Austin, demonstrators organized protests against police brutality outside the headquarters of the

Austin Police Department on May 30, 2020.

       7.      Plaintiff Arawn attended the demonstrations to lend his voice to the chorus

demonstrating against police violence.

       8.      More particularly, Arawn volunteered to serve as a civilian “street medic,” to

provide assistance to demonstrators who suffered injuries and required first aid.

       9.      Plaintiff Arawn personally assisted numerous people who had been injured by APD

officers, including, among other things, several demonstrators who had been pepper sprayed.

       10.      Shortly after 5:00 pm on May 30, 2020, Arawn was on a hillside east of I-35 near

police headquarters. He had just finished helping a woman who had suffered an asthma attack.

       11.     Suddenly, and upon information and belief, with direct approval from APD senior

leaders, including Chief of Police Manley, APD officers began shooting beanbag shotgun rounds

into the assembled crowd.




                                                  2
          Case 1:20-cv-01118-RP Document 1 Filed 11/10/20 Page 3 of 10




       12.      Incredibly, APD officers shot the beanbag shotgun rounds at numerous completely

innocent individuals assembled on the hill, even though were doing nothing wrong and had every

right to be there to demonstrate against police violence.

       13.      Arawn began assisting people calling for a medic after they had been hit.

       14.      Arawn knelt down next to a young woman who had been hit in the stomach by a

beanbag shotgun round to help her leave the area and seek medical care.

       15.      While he was kneeling down next to the injured woman, Doe fired a beanbag

shotgun round at Arawn.

       16.      Doe’s beanbag shotgun round struck Arawn in the wrist and hand.

       17.      While Arawn was able to flee the area, the pain was so intense it caused him to

vomit several times.

       18.      Months later, he still has not regained full function in his hand.

       19.      When Doe shot him, Arawn was kneeling next to a person he was providing first

aid to. He was not making any threatening movements, and was not a threat to any one.

       20.      Arawn posed no danger whatsoever to anyone.

       21.      Arawn was unarmed.

       22.      Upon information and belief, when Doe shot Arawn, he was substantially motivated

by his opposition to the demonstrators’ message that police violence must end.

       23.      The injury to his hand from Doe and other APD officers’ gross misconduct has

caused Arawn to suffer significant pain, mental anguish, impairment, injury, and disfigurement.

       24.      Doe’s attack on Arawn (i.e. – shooting him with a bean bag round) was objectively

unreasonable.




                                                  3
          Case 1:20-cv-01118-RP Document 1 Filed 11/10/20 Page 4 of 10




       25.       Moreover, the attack would chill a person of ordinary firmness from continuing to

engage in protected speech and assembly.

       26.       Numerous APD officers watched Doe shoot Arawn, and APD officers shot

numerous others, but not one officer intervened to stop the outrageous conduct.

       27.       Upon information and belief, Doe has not been disciplined by APD for using force

against Arawn. Likewise, upon information and belief, neither Chief Manley nor any of Doe’s

supervisors have been disciplined for tolerating, authorizing, or endorsing this type of force on

defenseless individuals.

       28.       This lack of discipline as to senior leaders and Manley himself is all the more

shocking as Chief Manley agrees that people shot like Arawn was were victims of excessive force

by APD officers.

       29.       APD Chief of Police, Brian Manley, adopted policies that authorized or tolerated

this unreasonable, unnecessary and brutally excessive force even though Manley had long known

of the dangers of firing projectiles into crowds, at defenseless persons, and from significant

distances. Despite this, Austin Police Department policies – and Manley – authorized their use and

continued use.

       30.       Chief Manley knew, as any reasonable policymaker capable of rational thought

would also know, that as a direct consequence of such practices, innocent people like Plaintiff

would be injured and victimized, and their constitutional rights violated.

       31.       And, in fact, numerous other people suffered severe and devastating injuries as a

result of APD’s practices and excessive force on May 30, 2020 and May 31, 2020.

       32.       According to Dell Medical Center’s physicians, seven victims required surgical

interventions and four victims retained beanbags in their bodies/heads.




                                                 4
          Case 1:20-cv-01118-RP Document 1 Filed 11/10/20 Page 5 of 10




       33.        Among other things, victims suffered intercranial hemorrhages, depressed skull

fractures, depressed frontal bone fracture, fractured jaws and brain damage.

       34.        After Manley allowed the pattern of excessive force that injured Arawn to continue

the next day and evening, multiple members of the City Council called for Manley to be removed

as APD’s Chief of Police.

       35.        Following the calls to remove him, Chief Manley acknowledged the obvious, the

policies at Austin Police Department were dangerously flawed and he agreed to change them – a

change any reasonable policymaker should have known to have made prior to Plaintiff being shot.

                                        IV. CAUSES OF ACTION

   A. FOURTH AND FOURTEENTH AMENDMENT EXCESSIVE FORCE – AS TO DEFENDANT JOHN
      DOE

       36.        Plaintiff incorporates the preceding paragraphs as if alleged herein.

       37.        Austin Police Department Officer John Doe, while acting under color of law, used

excessive force on Arawn when he posed no danger to anyone, and was attempting to help an

injured person.

       38.        Austin Police Department Officer John Doe’s use of force was wholly excessive to

any conceivable need, objectively unreasonable in light of clearly established law, and directly

caused Plaintiff Arawn to suffer serious injuries. Therefore, Austin Police Department Officer

John Doe violated Arawn’s clearly established Fourth Amendment right to be free from excessive

force and unreasonable seizure.

       39.        As a direct and proximate result of Austin Police Department Officer John Doe’s

actions, Arawn suffered and continues to suffer significant injuries.

       40.        Arawn brings this claim pursuant to 42 U.S.C. § 1983.




                                                    5
          Case 1:20-cv-01118-RP Document 1 Filed 11/10/20 Page 6 of 10




   B. FIRST AMENDMENT RETALIATION – AS TO DEFENDANT JOHN DOE

       41.      Plaintiff incorporates the preceding paragraphs as if alleged herein.

       42.      The First Amendment’s protections for free speech and assembly prohibit agents

of the government from subjecting an individual, like Arawn, to retaliation for engaging in

protected speech rights.

       43.      Arawn exercised his free speech and assembly rights by attending the

demonstration against police violence.

       44.      Upon information and belief, Doe’s use of force against Arawn was substantially

motivated by his and APD’s disagreement with the content of Arawn’s speech. Upon information

and belief, Doe shot Arawn with the beanbag shotgun substantially because Doe and APD

disagreed with Arawn’s right to assemble and/or his protected speech.

       45.      Arawn brings this claim pursuant to 42 U.S.C. § 1983.

   C. PUNITIVE/EXEMPLARY DAMAGES – AS TO DEFENDANT JOHN DOE

       46.      Plaintiff incorporates the preceding paragraphs as if alleged herein.

       47.      Defendant’s conduct was egregious, reckless, and endangered countless

community members, Plaintiff seeks punitive damages as well to deter future uses of such

excessive force.

   D. FIRST, FOURTH AND FOURTEENTH AMENDMENT § 1983 MONELL CLAIM –                            AS TO
      DEFENDANT CITY OF AUSTIN ONLY

       48.      Plaintiff incorporates the preceding paragraphs as if alleged herein.

       49.      The City of Austin, had the following policies, practices, or customs in place when

Defendant Austin Police officer John Doe shot and injured Plaintiff Arawn:

             a. Shooting kinetic projectiles into crowds where innocent people could be injured;

             b. Using, authorizing, and/or tolerating excessive force against non-violent protestors;



                                                  6
          Case 1:20-cv-01118-RP Document 1 Filed 11/10/20 Page 7 of 10




             c. Failing to adequately discipline officers;

             d. Failing to adequately supervise officers;

             e. Failing to adequately train officers concerning de-escalation of force, crowd
                control, use of force against non-violent protestors, and the use of kinetic projectiles
                and the dangers associated therein;

             f. Failing to train officers regarding demonstrators’ free speech and assembly rights;

             g. Not intervening to stop constitutional violations, including excessive force;

             h. Failing to train or instruct officers about specific incidents it considers
                unreasonable, excessive force, or in violation of the Constitution; and

             i. Using expired munitions.

       50.      Each of the policies, practices, or customs delineated above was actually known,

constructively known and/or ratified by City of Austin and its policymaker for law enforcement

purposes, Chief of Police, Brian Manley, and was promulgated with deliberate indifference to

Arawn’s First, Fourth and Fourteenth Amendment rights under the United States Constitution.

Moreover, the known and obvious consequence of these policies, practices, or customs was that

Austin Police Department officers would be placed in recurring situations in which the

constitutional violations described within this complaint would result. Accordingly, these policies

also made it highly predictable that the particular violations alleged here, all of which were under

color of law, would result.

       51.      Consequently, the policies and conduct delineated above were a moving force of

Plaintiff’s constitutional deprivations and injuries, and proximately caused severe damages.

       52.      Further, upon information and belief, APD supervisors, including Chief Manley,

reviewed Doe’s conduct with regard to Arawn, found no problems, and took no action to discipline

Doe or any APD leaders who authorized the excessive force. APD and Manley approved his

conduct and the basis for it. Thus, APD and Manley ratified Doe’s actions.


                                                   7
          Case 1:20-cv-01118-RP Document 1 Filed 11/10/20 Page 8 of 10




       53.     Chief Manley and his subordinate leadership, also violated Arawn’s constitutional

rights, by failing to supervise APD officers on scene, including but not limited to Doe, by

authorizing the aforementioned reckless tactics, including using excessive force, which caused the

violation of Arawn’s constitutional rights. Manley knew of and was deliberately indifferent to the

known and obvious consequences of these policies, practices, and customs he authorized, and

encouraged. Rather than correcting or putting an end to them, Manley knowingly placed

individuals – like Arawn and others – at a substantial risk of serious harm. Moreover, it was

apparent and obvious that constitutional violations were the highly predictable consequence of the

City’s above delineated policies.

       54.     Manley also knew or should have known that training his officers to fire beanbag

shotgun rounds into crowds and from unsafe distances, was particularly dangerous, and was a

particular omission in the APD’s training program that would cause APD officers to violate the

constitutional rights of members of the public they encountered, like Arawn. Though Manley knew

of these obvious deficiencies, he chose to operate this dangerously flawed training program.

       55.     Moreover, upon information and belief, Chief Manley and senior level APD

superiors knew that multiple officers had violated individuals' right to speech and assembly, and

had used excessive force at the protests earlier on May 30. As a consequence of them not stopping

the abusive tactics, they caused numerous people, including Arawn, to suffer serious injuries.

Incredibly, they condoned and ratified it until public opinion and multiple calls for his removal

caused Manley to reverse the City’s indefensible position – far too late for the many individuals

that needlessly suffered serious injuries. Accordingly, the City is also liable directly for its

policymakers’ misconduct and failure to adequately supervise, train, and stop APD officers from




                                                8
           Case 1:20-cv-01118-RP Document 1 Filed 11/10/20 Page 9 of 10




using excessive force and violating protestors’ first amendment rights, which was a proximate

cause of Plaintiff’s deprivation of rights and injuries.

         56.      Plaintiff Arawn brings this claim pursuant to 42 U.S.C. § 1983.

                                              V. DAMAGES

         57.      Plaintiff Arawn seeks the following damages:

               a. Past and future medical expenses;

               b. Past and future economic damages, including (but not limited to) loss of wages and
                  loss of earning capacity;

               c. Past and future physical pain and mental anguish;

               d. Past and future impairment;

               e. Past and future disfigurement and;

               f. Attorneys’ fees pursuant to 42 U.S.C. § 1988.


                                           VI.      JURY DEMAND

         58.      Pursuant to Federal Rule of Civil Procedure 48, Plaintiff hereby requests a jury

trial.

                                       VII. PRAYER FOR RELIEF

         59.      To right this injustice, Plaintiff requests the Court:

               a. Award compensatory damages against the City of Austin, and compensatory and
                  punitive damages against Doe;

               b. Award Plaintiff costs and fees, including but not limited to expert fees and
                  attorneys’ fees, pursuant to 42 U.S.C. § 1988;

               c. Award pre-judgment and post-judgment interest at the highest rate allowable under
                  the law; and,

               d. Award and grant such other just relief as the Court deems proper.

Dated: November 10, 2020.



                                                     9
Case 1:20-cv-01118-RP Document 1 Filed 11/10/20 Page 10 of 10




                                     Respectfully submitted,
                                       EDWARDS LAW
                                       1101 East 11th Street
                                       Tel. 512-623-7727
                                       Fax. 512-623-7729

                                       By     /s/ Jeff Edwards
                                              JEFF EDWARDS
                                              State Bar No. 24014406
                                              jeff@edwards-law.com
                                              SCOTT MEDLOCK
                                              State Bar No. 24044783
                                              scott@edwards-law.com
                                              DAVID JAMES
                                              State Bar No. 24092572
                                              david@edwards-law.com

                                     ATTORNEYS FOR PLAINTIFF




                             10
